Citation Nr: 0610216	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed PTSD.  

3.  Entitlement to service connection for claimed anxiety.  

4.  Entitlement to service connection for claimed 
depression.  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to 
December 1973.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
RO&IC.  

The issues of service connection for PTSD, anxiety and 
depression are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in February 
2000, the RO denied the veteran's claim of service 
connection for PTSD.  

2.  The evidence associated with the record since the RO's 
February 2000 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's February 2000 decision, which denied the 
veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  

A review of the record discloses that this is not the 
veteran's first claim of service connection for PTSD.  Such 
a claim was before the RO in February 2000.  However, 
relevant evidence on file at that time was negative for any 
evidence that the veteran had PTSD.  Accordingly, service 
connection was denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.1103 (1999).  The veteran now 
requests that his claim of entitlement to service 
connection for PTSD be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  

The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, 
new and material evidence was that which had not previously 
been submitted to VA decision makers, and which bore 
directly and substantially upon the specific matter under 
consideration.  Such evidence was neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (amended August 29, 2001, for 
claims filed on or after that date (66 Fed. Reg. 45620, 
45630-32) and codified as amended at 38 C.F.R. §§ 3.156(a).  

The relevant evidence added to the record since the RO's 
February 2000 rating action, such as the report of a June 
2003 VA psychiatric examination show that the veteran now 
has a diagnosis of PTSD.  

Such evidence is new in the sense that it has not 
previously been before the VA.  It is also material in that 
it fills the deficit in the evidence which led to the 
previous denial.  

Indeed, it is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
is so significant that it had to be considered in order to 
fairly decide the merits of the claim of service connection 
for PTSD.  As such, it is sufficient to reopen the claim.  


ORDER

New and material evidence to reopen the claim of service 
connection for PTSD having been submitted, the appeal to 
this extent is allowed subject to further action as 
discussed hereinbelow.  


REMAND

In light of the foregoing, the Board will evaluate the 
merits of the claim but only after insuring that the duty 
to assist the veteran in the development of his claim has 
been fulfilled.  38 C.F.R. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; See, Elkins v. West, 12 Vet. App. 209 (1999).  

In this case, the veteran maintains that his PTSD is 
primarily the result of two incidents in service.  He 
reports that while stationed at Pope Air Force Base, he was 
chased by several individuals, one of whom had a knife.  He 
states that he escaped and stayed that evening at the off 
base home of a friend.  

The veteran contends that the second stressor consisted of 
chronic harassment he and a fellow soldier sustained while 
stationed in Korea.  The veteran notes that a Staff 
Sergeant and another Sergeant were associated with the 
incident.  

The evidence, such as the report of the June 2003 VA 
psychiatric examination, also shows that the veteran 
sustained a head injury in 1984 and pled guilty to 
corruption of a minor in 1999.  The VA examiner stated that 
those incidents contributed to the veteran's PTSD but that 
it was unclear to what degree those symptoms overlapped.  

The report of the treatment rendered at the time of the 
veteran's 1984 head injury have not been associated with 
the claims folder.  

The veteran also seeks service connection for anxiety and 
depression.  

In service in December 1972, the veteran was treated for 
tension headaches related to generalized anxiety reaction.  

Since the mid-1980's, the veteran has been treated for 
psychiatric disability, primarily diagnosed as organic 
personality; PTSD; a depressive disorder and an anxiety 
disorder, not otherwise specified.  

Such treatment has included that rendered at the VA Medical 
Center (MC) in Coatesville, Pennsylvania.  However, there 
are no records on file from the Coatesville VAMC, dated 
after December 2003.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he provide additional 
information and details about his 
claimed stressor incidents in service.  
38 C.F.R. § 3.304(f)(3).  

Such evidence could include, but is not 
limited to, records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; and statements from family 
members, roommates, fellow service 
members, or clergy.  In particular, the 
veteran should request statements from 
other individuals who may be aware of 
the stressors.  

2.  The RO should request that the 
Coatesville VAMC provide records of the 
veteran's treatment since 
November 2003.  Also the RO should 
request that the veteran provide any 
such records in his possession.  

3.  The RO should then schedule the 
veteran for a VA examination to 
determine the nature and likely 
etiology of the claimed psychiatric 
disorder found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review.   

The examiner must identify as precisely 
as possible the diagnosis of any 
psychiatric disorder found to be 
present and explain the elements 
supporting the diagnosis.  In 
particular, a diagnosis of PTSD must be 
confirmed or ruled out.  

If PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the 
disorder.  In so doing, the examiner 
must review the record and identify 
each stressor that supports the 
diagnosis.  

With respect to another other 
innocently acquired psychiatric 
disorder identified, the examiner must 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that such current disability 
is due to any event in service, 
including, but not limited to, 
generalized anxiety reaction reported 
in December 1972.  The rationale for 
all opinions must be set forth.  

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of service-
connection for PTSD, anxiety and 
depression.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


